Citation Nr: 0001953	
Decision Date: 01/24/00    Archive Date: 02/02/00

DOCKET NO.  97- 31 993	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
gunshot wound of the left arm with injury to Muscle Group V, 
currently evaluated as 30 percent disabling.  

2.  Entitlement to an increased evaluation for injury to the 
left humerous with fracture and deformity, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to October 
1945.  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Fargo, North 
Dakota.  

In October 1998, the Board remanded this claim to the RO for 
additional development.  The case has been returned to the 
Board and is ready for further review.  


REMAND

As noted above, this claim was remanded to the RO in October 
1998.  While the case was in remand status, in March 1999, a 
private medical report from Meritcare Hospital was received 
at the RO.  The RO issued a supplemental statement of the 
case (SSOC) in August 1999.  It appears that the SSOC is 
incomplete since Page 2 ends in the middle of a sentence and 
there is no continuation on Page 3.  

In view of the foregoing, the case is remanded to the RO for 
the following development:

The RO should take whatever steps are 
necessary to insure that a complete SSOC 
has been associated with the claims file.  


After completion of the requested action, the RO should 
insure that the veteran and his representative have been 
provided with an appropriate Supplemental Statement of the 
Case.  If not, another SSOC should be sent to them, and after 
allowing the veteran appropriate time to respond, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to the final outcome warranted.  No action is 
required of the veteran until he is notified by the RO.  


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).



